       Case: 1:19-cr-00779-PAB Doc #: 37 Filed: 09/07/21 1 of 2. PageID #: 250




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA                           Case No. 19-CR-00779

                                Plaintiff,
                -vs-                                JUDGE PAMELA A. BARKER


 ANTONIO WOODS,
                                                    MEMORANDUM OPINION AND
                                Defendant.          ORDER


        This matter is before the Court on Defendant Antonio Woods’ Motion to Reconsider filed

on August 5, 2021 (“Defendant’s Motion”). (Doc. No. 35.) Although Defendant did not

specifically identify the decision or order he is asking this Court to reconsider, it is apparent from

a review of Defendant’s Motion that he is asking this Court to reconsider its decision denying

Defendant’s Motion to Restructure Sentences Under § 3584 and U.S.S.G. §5G1.3 (“Defendant’s

original motion”), issued on July 13, 2021. (Doc. No. 31.) On August 10, 2021, the United States

of America filed the Government’s Response In Opposition To Defendant’s Motion. (Doc. No.

36.)

        In Defendant’s Motion, Defendant claims that although the Government has argued that

the Cuyahoga County Court of Common Pleas Court docket for Case No CR-19-645162

demonstrates that a personal bond was set and posted by Defendant on October 21, 2021, he was

not released on that personal bond, but remained in state custody. Defendant argues that since he

was never released on that bond, and his “arrest for this matter came from the arrest on October

18th, 2019 incident, then the time for that should be credited in this matter, irregardless of the

determination of the State Probation violation.” (Doc. No. 35, PageID # 240.) Defendant argues
      Case: 1:19-cr-00779-PAB Doc #: 37 Filed: 09/07/21 2 of 2. PageID #: 251




that the time spent incarcerated for the state violation associated with his firearm charge should

run concurrent to the time imposed by this Court.

       The Government asserts that even assuming Defendant was not released on a personal bond

in state court, and remained in custody due to the violation of parole in his previous state case, its’

arguments set forth in its opposition to Defendant’s original motion remain unchanged. So, too,

do the bases for this Court’s original decision denying Defendant’s original motion. Defendant

does not set any new justification for this Court to reconsider its original decision denying

Defendant’s original motion.

       Accordingly, Defendant’s Motion is DENIED.

IT IS SO ORDERED.




                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: September 7, 2021                                U. S. DISTRICT JUDGE
